DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 03/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 13, 23, 24 and 225 have been amended in Applicant’s response received on 03/16/2021.  Claims 4, 8, 16 and 19 were previously cancelled.  Claims 1-3, 5-7, 9-15, 17, 18 and 20-25 remain pending.

Response to Arguments/Amendments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Several of Applicant’s arguments with respect to the filtered transaction database being a technical improvement and unconventional, PCI DSS as evidence, providing for interface/applications that would otherwise be unavailable, flexibility in storing and deleting, solving a network security problem, and cited art for Step 2B not demonstrating the filtered transaction database as well-understood, routine and conventional have been previously presented and subsequently addressed in the previous Office action of 12/16/2020.  Examiner maintains the conclusions and 
Applicant also appears to argue that the previous Office action indicated for Step 2A Prong 2 that Applicant incorrectly needed to prove the filtered transaction database is unconventional.  Examiner respectfully disagrees.  As part of the Step 2A Prong 2 analysis, the Office action conveyed that the filter and filtered transaction database fall into the additional element example from the 2019 PEG (pg. 55) and reference to MPEP 2106.05(f) about merely using a computer as a tool.  In the Step 2A Prong 2 analysis, it was also conveyed that the filtering and filtered transaction database can be viewed as insignificant extra-solution activity based on the data gathering conclusion/teachings from CyberSource which is similarly about obtaining and analyzing credit card transactions (see MPEP 2106.05(g)).
NOTE TO APPLICANT: Per the interview with Applicant’s representative on 04/20/2021, Examiner notes that amendments to the claims which indicate integral functionality of a processor in achieving the desired results may overcome the 101 rejection.  The following claim wording is merely a suggestion and not necessarily exact wording that will overcome the 101 rejection.  Examiner suggests considering wording that indicates a processor, responsive to the obtained data, adaptively developing and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-15, 17, 18, 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more in accordance with the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (See Federal Register Vol. 84, No. 4). 
As part of Step 1 of the subject matter eligibility test, it must be determined whether Applicants’ claims are directed to one of the four statutory categories of invention.   The claims are directed to a method, a system and a non-transitory computer-readable medium and therefore the claims pass Step 1.  
However, as part of Step 2A Prong One of the subject matter eligibility test, the claims recite a judicial exception because an abstract idea related to mental processes (i.e., concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) is recited.   Specifically, the limitations in claim 1 that set forth or analyzing the first set of information and the second set of information to construct (i) one or more definitions of geography, (ii) one or more definitions of time, and (iii) one or more anonymized payment card holder lists by geography and one or more anonymized payment card holder lists by time period to identify payment card holder overlap in the one or more anonymized payment card holder lists by geography and the one or more anonymized payment card holder lists by time period; creating one or more groupings of geographies and time periods based on the payment card holder overlap in the one or more anonymized payment card holder lists by geography and the one or more anonymized payment card holder lists by time period; comparing one or more payment card holders' travel patterns, based on historical payment card holder transaction data, with the one or more groupings of geographies and time periods, to identify one or more associations between the one or more payment card holders and the one or more groupings of geographies and time periods; generating a predictive travel profile for the one or more payment cardholders based on the one or more associations between the one or more payment cardholders and the one or more groupings of geographies and time periods; and targeting an advertisement to the one or more payment cardholders based on the predictive travel profile, wherein the advertisement includes at least one or more suggestions or recommendations based on the one or more payment cardholders’ spending or purchasing activity for a target product or service at a geolocation; wherein a targeted geolocation for the advertisement is in a geographical area where the one or more payment cardholders have never engaged in a prior payment card transaction.
Such steps of analyzing collected anonymized consumer payment card 2019 Revised Patent Subject Matter Eligibility Guidance indicates that if a claim, under its broadest reasonable interpretation, covers performance in the mind or using a pen and paper but for the recitation of generic computer components, then it is still in the mental processes category.  Therefore, Applicant’s recited data storage elements (and processor in independent claims 13 and 24) do not exclude the claim from the mental processes category.   
As part of Step 2A Prong Two of the subject matter eligibility test, the additional elements are generic computer elements including databases and an electronic storage device for recording/storing data to be retrieved for analysis. These elements do not integrate the abstract idea into a practical application because such appending of databases, including an Internet-accessible filtered transaction database, and an electronic storage device at a high level of generality amounts to merely including instructions to implement an abstract idea on a computer or merely using the computer elements as tools to perform an abstract idea.  While independent claim 1 does not CyberSource which supported the conclusion that those claims directed to fraud detection analysis from credit card transactions were patent-ineligible.  Another additional element is a filter to remove information from data records in a database in which the filter is also recited at a high level of generality and recited merely as a tool to perform an abstract idea of filtering and thus does not specify how or by what particular technique.  For example, Applicant’s specification only briefly addresses the filter and filtered transaction database such as in [0053] as “transaction records stored in transaction database 390 BASCOM, this description with respect to the filter and the filtering limitation itself in the claim do not specify how the filtering is done other than “by a filter” and do not offer technical details like in BASCOM that clearly detailed how a specific arrangement of elements and technique for filtering was a technical improvement to overcome specific disadvantages in prior art systems for filtering.  In addition, the focus of Applicant’s claim is the analysis and targeted advertisement and fraud risk determining while the data gathering aspect involving the filtering and filtered transaction database is considered tangential which can be viewed as insignificant extra-solution activity (see e.g., MPEP 2106.05(g) The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim).  The MPEP in 2016.05(g) uses the step in CyberSource of obtaining information about credit card transactions for a process of analyzing and manipulating of the information as an example of insignificant pre-solution activity.  Applicant’s filtered transaction database of payment card transactions, from which the information to be analyzed and manipulated is retrieved, is similar to the data gathering example in CyberSource and therefore does not impose a meaningful limit.  Further, the storing and retrieving of information in the claimed databases is also insignificant extra-solution activity.  Also, the transaction database recited as being isolated from Internet access amounts to generally linking to a particular technological environment.  Therefore, the additional elements including the 
As part of Step 2B of the subject matter eligibility test, the additional elements mentioned above alone and in combination do not amount to significantly more than the abstract idea because computer elements recited at a high level of generality amount to merely including instructions to implement an abstract idea on a computer or merely using computer elements as tools to perform an abstract idea which cannot provide an inventive concept.  Also, Applicant’s claims rely on generic computer elements operating in their normal expected manner which does not demonstrate significantly more.  The conclusion regarding generic computer elements is further supported by the conclusions in the TLI Communications, OIP Technologies and SAP v. InvestPic decisions with respect to the use of a generic computer.  Also, decisions in FairWarning and Alice Corp. for example further demonstrate generic computer elements are not considered significantly more and do not represent an inventive concept.  For example, using a computer or processor to speed up a function or a decision making process which can be performed in the mind or with pen and paper does not demonstrate an inventive concept.  Also Applicant’s specification does not describe the data storage elements or processor or filter as new or previously unknown (e.g., the data warehouse which includes the transaction database is a database used by a network of entities for reporting and data analysis – [0033]; the data in the filtered transaction database 314 BASCOM.  Applicant’s filtered transaction database is still a database performing its normal expected function of storing data which is well-understood, routine and conventional (see MPEP 2106.05(d)(II) re Versata’s storing and retrieving information in memory being well-understood, routine and conventional). Also, the findings in the BASCOM decision point out that one-size-fits-all filtering of content, whether on a local or remote server, was known.  Applicant’s filtering and filtered transaction database conveys this type of one-size-fits-all filtering.  BASCOM on the other hand went further than just known filtering tools.  The following prior art also provide examples indicating anonymizing data in a database and using a filtered transaction database are known in the art (see e.g., Byce US 2011/0218838 [0029], [0051]-[0053], [0061], Fig. 4A-4C, 10; Thune US 2004/0181670 [0009], [0083], Fig. 1, 4A; Nagasundaram US 2014/0047551 [0060], [0063], [0064], [0104], [0125], [0126], [0129], [0130], [0144], [0145], Fig. 6; Powell US 2013/0304542 [0036], [0084, Fig. 3; Braff US 2015/0073954 [0012], [0015], [0019], [0020], [0023], Fig. 1; Srivastava US 20100114920 [0047]).  The following prior art also indicates Applicant’s keeping the transaction database isolated from Internet access is known in the art (see e.g., Byce US 2011/0218838 Figs. 4A-4C, 10; Nagasundaram Figs. 1, 6, [0060], [0063], [0064]; Chester US 2004/0054888 [0033]; Schibi US 6,910,023 Fig. 1, col. 4:60-67, col. 5:1-14; Braff US 2015/0073954 [0012], CyberSource (see e.g., MPEP 2106.05(g)).  Also, the data storage elements are considered similar to electronic recordkeeping which was deemed well-understood, routine and conventional computer functionality in Alice Corp.  Further, MPEP 2106.05(d) indicates storing and retrieving information in memory is well-understood, routine and conventional.  Therefore, additional elements including the processor, data storage elements and database filtering as an ordered combination adds nothing that is not already present when looking at the elements individually and due to the conclusions above for Step 2B cannot provide an inventive concept. The dependent claims include the limitations of the respective independent claim and therefore recite the same abstract idea discussed above with respect to the independent claims.  The dependent claims also further narrow the abstract idea by including developing logic for the groupings, create associations, quantifying strength of associations and the groupings, assigning attributes, identifying card holders and Versata’s storing and retrieving information in memory).  The dependent claims of independent claim 13 include the processor as an additional element which was addressed above as not integrating the abstract idea into a practical application and not providing an inventive concept.  Viewing the additional elements in combination does not add anything further than looking at them individually.  Therefore, the pending claims are not drawn to patent-eligible subject matter as they are directed to an abstract idea without a practical application and without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Scofield US 10,068,251 B2 teaches aggregating wireless commerce transaction information and generating a prediction of a future action to be performed by a user of a particular mobile device.
Grigg US 2013/0046717 teaches predicting a user’s future travel based on historical travel data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683